Citation Nr: 0627006	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefit sought on appeal.

The veteran has raised the issue of entitlement to service 
connection for hypertension secondary to diabetes mellitus.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

 
FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice fulfilled the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.   

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

The veteran served as an infantryman in Vietnam.

The service medical records are negative for any complaints, 
treatment, or diagnosis of any psychiatric disorder, to 
include PTSD.

A VA examination was afforded to the veteran in December 
1998.  The examiner diagnosed the veteran with generalized 
anxiety disorder, alcohol dependence in early/full remission.  
His "stressors" were listed as education and economic 
problems.  The examiner opined  the veteran seemed to have 
long standing psychological problems that existed prior to 
service, and that at least some of these problems seemed 
clearly related to a disadvantaged childhood.  The examiner 
notated service stress may certainly have aggravated these 
conditions.  The examiner concluded the veteran's problems in 
anger control, poor cognitive focusing and limited 
intellectual, interpersonal and educations skills made it 
very unlikely the veteran would be able to function in the 
normal work setting.

In October 1999, the veteran was diagnosed by Dr. James 
Turnbull, with a generalized anxiety disorder, and alcohol 
dependence in full sustained remission.  The veteran reported 
symptoms including constant worry, poor memory and 
concentration, irritability, restlessness, hopelessness, 
feeling like he cannot have a good day, worrying that 
something is wrong or about to happen and insomnia.   The 
physician opined that it was unlikely  the veteran would be 
able to obtain gainful employment.

In his April 2002 claim for service connection the veteran 
denied ever being treated for PTSD.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

The veteran does not have a diagnosis of PTSD, and the 
appellant denies ever having been treated for PTSD.

In 1999, the veteran was diagnosed with general anxiety 
disorder and alcohol dependence in full sustained remission.  
PTSD was not diagnosed.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Id.

In the absence of current disability, as defined by governing 
law, the claim must be denied.

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


